DETAILED ACTION
Claims 1-12 are pending.  Claims 1, 3, 9, and 10 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on May 17, 2022.  As directed by the amendment: claims 1, 3, 9, and 10 have been amended.  Thus, claims 1-12 are presently pending in this application.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejections, but has introduced additional 35 USC §112(b) rejections.
Applicant’s amendment to the claims has overcome the 35 USC §102(a)(1) and §103 rejections. 
Response to Arguments
Applicant’s arguments with respect to the claims have been fully considered and are persuasive.  The art-based rejections have been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a specified yarn property” in line 5, however “a specified yarn property” is already recited in line 3.  It is unclear if the quality parameter is a measure of the specified yarn property that the yarn has, or if the quality parameter is a measure of a different specified yarn property.  The examiner has interpreted this to mean that the quality parameter is a measure of a deviation from the specified yarn property.
Claim 3 recites “a specified yarn property” in line 4, however “a specified yarn property” is already recited in line 2.  It is unclear if the quality parameter is a measure of the specified yarn property that the yarn has, or if the quality parameter is a measure of a different specified yarn property.  The examiner has interpreted this to mean that the quality parameter is a measure of a deviation from the specified yarn property.  
Claim 9 recites “the specified yarn property” in line 2.  It is unclear to which “specified yarn property” this refers.  The examiner, as explained above, has interpreted “a specified yarn property” of claim 3 line 4 to be the same as that of claim 3 line 2.  Therefore, the examiner has also interpreted “the specified yarn property” in claim 9 to refer to that of claim 3 line 2.
Claim 10 recites “the specified yarn property” in line 2.  It is unclear to which “specified yarn property” this refers.  The examiner, as explained above, has interpreted “a specified yarn property” of claim 3 line 4 to be the same as that of claim 3 line 2.  Therefore, the examiner has also interpreted “the specified yarn property” in claim 9 to refer to that of claim 3 line 2.
The dependent claims inherit(s) the deficiency by nature of dependency.
Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References are cited that include evaluation of CV% and IPI.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732